Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 10/21/2021 amending independent claims 1 and 15, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1, 4-5, 7-8 and 10-19 are currently pending in the instant application. 

Response to Remarks
Applicant amends independent claims 1 and 15 to overcome the 35 U.S.C. 112(a) and 35 U.S.C. 103 rejections. The amendments and arguments have been fully considered.
For the 35 U.S.C. 112(a) rejection, Applicant amends claims 1 and 15 with the word “merely” removed from the claim language, the Office considers this amendment helpful to overcome the rejection. However, Applicant also amends claims 1 and 15 adding new matter that the Office fails to find support from Application Specification. Also, the office fails to understand how the unsupported claim language “compared with” affects the structure and manufacturing method of the substrate. As a result, the claims have been rejected again with U.S.C. 112(a) and 112(b) rejections. 
For the 35 U.S.C. 103 rejection, the Office has considered the amended claim language. However, the amended claim language “compared with” does not appears to be supported by the Applicant Specification, and the Office fails to understand its exact meaning and how it affects the structure and manufacturing method of the substrate. As a result, the 35 U.S.C. 103 rejection continues to be applied to the subject matter of claims not affected by the U.S.C. 112(a) and 112(b) rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-8 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1 and 15 language contains, in part, “the OLED display substrate comprises a first display area and a second display area provided adjacent to and abutting against each other; and as compared with a n-type semiconductor material which is located within the second display area for preparing a respective portion of the first photosensitive sub-layer in the second display area and a p-type semiconductor material which is located within the 
The Office fails to find support from Application Specification explaining the purpose of the action “compare” in the claim language. The only occurrence of the term appears to be in paragraph [0102], but it appears to be irrelevant to the claimed subject matter. 

Claims 1, 4-5, 7-8 and 10-19 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Amended claims 1 and 15 language contains, in part, “the OLED display substrate comprises a first display area and a second display area provided adjacent to and abutting against each other; and as compared with a n-type semiconductor material which is located within the second display area for preparing a respective portion of the first photosensitive sub-layer in the second display area and a p-type semiconductor material which is located within the second display area for preparing a respective portion of the second photosensitive sub-layer in the second display area, another n-type semiconductor material which is located within the first display area for preparing a respective portion of the first photosensitive sub-layer in the first display area and another p-type semiconductor material which is located within the first display area for preparing a respective portion of the second photosensitive sub-layer in the first display area have relatively wide forbidden band, such that the first display area responds to the ultraviolet being incident thereon and having a wavelength range while the second display area responds simultaneously to both visible light and ultraviolet having their wavelengths higher than the wavelength range”. 
The Office considers the term “compare with” in claims 1 and 15 language indefinite. The OLED display substrate structure and preparation method can be compared with anything, it is unclear how this compare action affects the substrate structure and/or its preparation method, or what actions being taken based on the comparison result.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, 7-8 and 10-19 are rejected under 103 as being unpatentable over Tseng; Chang-Ho et al. (US 20070257250 A1) in view of Newman; David A. et al. (US 20070077349 A1)  
As to claim 1, Tseng discloses an OLED display substrate ([0014] FIGS. 3A˜3O show an intermediate cross section of an organic electroluminescent device with compensation device in accordance with an embodiment of the invention), comprising:
a base substrate (substrate 302); an OLED device layer above the base substrate ([0037] Referring to FIG. 3O, an organic light emitting layer (OLED layer) 372); and 
a photosensitive structure layer between the base substrate and the OLED device layer ([0024] Referring to FIG. 3D, ... the first active layer 310, the second active layer 312, the third active layer 3101, the N+ region 3121 a of a photo diode and the buffer layer 308); wherein the photosensitive structure layer is configured to convert an optical energy of light rays incident on the OLED display substrate into an electric energy, and in turn to provide the OLED device layer with the electric energy to drive the OLED device layer to emit light rays, and to use a luminance displayed by the OLED device layer of the OLED display substrate to indicate an intensity of the light rays which are irradiating onto the OLED display substrate ([0039] As shown in FIGS. 2 and 3O, ..., photo current is generated in the photo sensor 210 when OLED element 202 illuminates the photo sensor 210. The level of photo current is depending on the brightness of the OLED element 202. See also [0037] ); and both of the photosensitive structure layer and the OLED device layer are electrically connected with and cooperate with each other to form collectively a complete loop circuit ([0019] ... FIG. 2, the electroluminescent device includes .. a photo diode 210 (serving as a photo sensor) ...
[0032] As shown in FIG. 3J, by means of CVD, a conductive film 349 a such as an a-Si film and a dielectric film 349 b are formed over the sensitive area 306 in sequence. The conductive film 349 a fills the contact hole 3481 and overlies the dielectric layer 348. The dielectric film 349 b covers the conductive film 349 a. The preferred thickness of the conductive film 349 a or the dielectric film 349 b is 5000 and 3000 angstroms, respectively. The conductive film 349 a can be amorphous silicon or polysilicon. The dielectric film 349 b can be silicon nitride or silicon oxide. In other embodiments, an a-Si photo diode region is patterned and etched by etching after formation of the conductive film 349 a and the dielectric film 349 b, thus, the photo sensor 210 as shown in FIG. 2 is formed), the photosensitive structure layer equivalently functioning as a power supply configured to power the OLED device layer ([0039] As shown in FIGS. 2 and 3O, according to some embodiments of the invention, photo current is generated in the photo sensor 210 when OLED element 202 illuminates the photo sensor 210. The level of photo current is depending on the brightness of the OLED element 202), wherein the photosensitive structure layer comprises:
a first electrode on a side of the base substrate (Tseng discloses buffer layer 308, a third active layer 3101, a fourth active layer 3121 covering the sensitive area 306, conductive film 349a ...
Any one of these electrode can be the claimed first electrode as the claim language discloses a generic “first electrode” without specifying its functionality); 
a photosensitive layer on a side of the first electrode facing away from the base substrate ([0024-32] ... the first active layer 310, the second active layer 312, the third active layer 3101, the N+ region 3121 a of a photo diode and the buffer layer 308; [0032] As shown in FIG. 3J, ... a conductive film 349 a such as an a-Si film and a dielectric film 349 b are formed over the sensitive area 306 in sequence. The conductive film 349 a fills the contact hole 3481 and overlies the dielectric layer 348. The dielectric film 349 b covers the conductive film 349 a); and
a second electrode on a side of the photosensitive layer facing away from the base substrate (Tseng discloses buffer layer 308, a third active layer 3101, a fourth active layer 3121 covering the sensitive area 306, conductive film 349a ...
Any one of these electrode can be the claimed second electrode as the claim language discloses a generic “second electrode” without specifying its functionality), 
wherein the photosensitive layer further comprises: a first photosensitive sub-layer; and a second photosensitive sub-layer on a side of the first photosensitive sub-layer facing away from or facing towards the base substrate ([0024] Referring to FIG. 3D, ... the first active layer 310, the second active layer 312, the third active layer 3101, the N+ region 3121 a of a photo diode and the buffer layer 308; [0032] As shown in FIG. 3J, ... a conductive film 349 a such as an a-Si film and a dielectric film 349 b are formed over the sensitive area 306 in sequence. The conductive film 349 a fills the contact hole 3481 and overlies the dielectric layer 348. The dielectric film 349 b covers the conductive film 349 a ...
Any one of these electrode can be the claimed first photosensitive sub-layer and/or second photosensitive sub-layer as the claim language discloses generic photosensitive sub-layers without specifying their functionality), 
wherein a material for preparing the first photosensitive sub-layer is a n-type semiconductor material, and a material for preparing the second photosensitive sub-layer is a p-type semiconductor material ([0028-29] In FIG. 3G, ... An ion implantation (P+ doping) 340 is performed to form source 344 and drain 346 on opposite sides of the channel region 342 of the p type transistor, and to form an P+ region 3101 a of a photo diode.
Next, referring to FIG. 3H, ... the N+ region 3121 a and the P+ region 3101 a of a photo diode overlying the sensitive area 306, and the top electrode 335 overlying the capacitor area 307), and wherein the OLED display substrate comprises a first display area and a second display area provided adjacent to and abutting against each other (claim 19: The organic electroluminescent device as claimed in claim 1, wherein the device is a display panel. 
Similar to Application Specification Fig. 5, Tseng’s display substrate can be divided into a first display area at the top portion of the substrate, and a second display area at the bottom portion of the substrate, with the two portions adjacent to and abutting against each other) and as compared (the Office is unable to find support from Application Specification, or from the claim language, the purpose and result of the claimed compare action. Please see 35 U.S.C. 112(a) and 112(b) rejections above) with a n-type semiconductor material which is located within the second display area for preparing a respective portion of the first photosensitive sub-layer in the second display area (Fig. 3O: N+ region 3121 a, at a first display area at the top portion of the substrate) and a p-type semiconductor material which is located within the second display area for preparing a respective portion of the second photosensitive sub-layer in the second display area (Fig. 3O: P+ region 3101 a, at a second display area at the bottom portion of the substrate) , another n-type semiconductor material which is located within the first display area for preparing a respective portion of the first photosensitive sub-layer in the first display area (Fig. 3O: another N+ region 3121 a, at a first display area at the top portion of the substrate) and another p-type semiconductor material which is located within the first display area for preparing a respective portion of the second photosensitive sub-layer in the first display area (Fig. 3O: another P+ region 3101 a, at a second display area at the bottom portion of the substrate) have relatively wide forbidden band, such that the first display area responds to the ultraviolet being incident thereon and having a wavelength range while the second display area responds simultaneously to both visible light and ultraviolet having their wavelengths higher than the wavelength range (The Office considers the preceding subject matter irrelevant due to the USC 112(a) and 112(b) issues).  
Tseng fails to directly disclose what the OLED display substrate semiconductor material of the n-type semiconductor material and the p-type semiconductor material comprise of. 
However, in a pertinent field of endeavor, Newman discloses an OLED display substrate wherein the n-type semiconductor material comprises zinc oxide ([0130] The most common materials used for the electrode are ..., indium zinc oxide (IZO)); and the p-type semiconductor material comprises gallium nitride ([0069]  In addition to these oxides, metal nitrides, such as gallium nitride, and metal selenides, such as zinc selenide, and metal sulfides, such as zinc sulfide, can be used as the anode).
The combination of Tseng and Newman continues to teach the n-type semiconductor material located within the second display area comprises n-type amorphous silicon, and the p-type semiconductor material located within the second display area comprises p-type amorphous silicon (Tseng [0032], Newman [0046]) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply Newman’s materials into Tseng’s OLED display substrate, to have a display with “good electrical conductivity across its light-transmissive electrode(s)”, as revealed by Newman in [0012]. 

As to claim 4, Tseng further discloses the OLED display substrate according to claim 1, wherein the OLED device layer comprises: a third electrode, the third electrode being formed on a side of the photosensitive structure layer facing away from the base substrate; a fourth electrode above a side of the third electrode facing away from the base substrate ([0036] Referring to FIG. 3N, a pixel electrode layer 368 (serving as an anode), [0038] Next, a cathode 374 is formed on the organic light emitting layer 372. 
Any one of these electrode can be the claimed third electrode and/or fourth electrode as the claim language discloses generic third and fourth electrodes without specifying their functionalities); 
and an organic light-emitting layer between the third electrode and the fourth electrode ([0038] organic light emitting layer 372). 

As to claim 5, Tseng further discloses the OLED display substrate according to claim 4, wherein each of an orthographic projection of the first photosensitive sub-layer on the base substrate and an orthographic projection of the second photosensitive sub-layer on the base substrate coincides with an orthographic projection of the first electrode on the base substrate, and an orthographic projection of the fourth electrode on the base substrate coincides with an orthographic projection of the first electrode on the base substrate ([0029] Next, referring to FIG. 3H, ... the N+ region 3121 a and the P+ region 3101 a of a photo diode overlying the sensitive area 306). 

As to claim 7 Newman further discloses the OLED display substrate according to claim 1, wherein the n-type semiconductor material comprises zinc oxide; and the p-type semiconductor material comprises gallium nitride ([0069]. See also claim 1 Office Action).

As to claim 8, Tseng further discloses the OLED display substrate according to claim 1, wherein the n-type semiconductor material comprises n-type amorphous silicon; and the p-type semiconductor material comprises p-type amorphous silicon ([0020-21] The buffer layer 308 can comprise silicon oxide, silicon nitride, silicon oxynitride or a combination thereof ... an amorphous silicon layer is first formed by deposition with chemical vapor.
Claim 14: the first conductivity type comprises N type, the second conductivity type comprises P type). 

As to claim 10, Tseng further discloses the OLED display substrate according to claim 1, wherein the first photosensitive sub-layer comprises a first through-hole and the second photosensitive sub-layer comprises a second through-hole, an orthographic projection of the first through-hole on the base substrate at least partially overlapping with an orthographic projection of the second through-hole on the base substrate (Fig. 3O : 349a and 349b show a first through-hole and a second through-hole with orthographic projections overlapping on the base substrate 302, similar to Application Diagram Fig. 6 with through-holes 320 and 330); and the fourth electrode is arranged to extend to pass through the first through-hole and the second through-hole to connect with the first electrode ([0037-39] Fig. 2 
Notice photo sensor 210 Cathode/Anode are connected to OLED 202 through control driving device 204 ). 

As to claim 11, Tseng further discloses the OLED display substrate according to claim 10, wherein both the first through-hole and the second through-hole have their respective diameters tapering in a direction facing towards the base substrate, with inner walls of the first through-hole and the second through-hole transiting smoothly therebetween (Fig. 3O : 349a and 349b. See also claim 10 Office Action). 

As to claim 12, Tseng further discloses the OLED display substrate according to claim 11, wherein respective inner walls of the first through-hole and the second through-hole interface with each other and transit therebetween smoothly, at one and the same tilting degree relative to the base substrate (As shown in Fig. 3O : 349a and 349b. See also claim 11 Office Action). 

As to claim 13, Tseng further discloses the OLED display substrate according to claim 4, wherein a material for preparing the first electrode and the fourth electrode comprises: a transparent electrically-conductive material; and
a material for preparing the second electrode comprises silver or aluminum ([0037-38] Referring to FIG. 3O, an organic light emitting layer (OLED layer) 372 is formed overlying the pixel electrode layer 368 and the pixel definition layer 370. ... The anode layer can be indium tin oxide (In2O3:Sn, ITO) 
One of ordinary skill in the art would agree ITO is a transparent electrically-conductive material. 
[0038] ... a cathode 374 is formed on the organic light emitting layer 372. The cathode 374 can be a reflective layer, for example Al, Ag or other suitable material with high reflectivity). 

As to claim 14, Tseng further discloses the OLED display substrate according to claim 4, wherein the third electrode and the second electrode are formed into one and the same electrode ([0037-39] Fig. 2 
Notice photo sensor 210 Cathode is connected to OLED 202 Anode through control driving device 204 ). 

As to claim 15, Tseng and Newman disclose an OLED display substrate prepared 
by the manufacturing method of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 15 is rejected on similar grounds as claim 1. 

As to claims 16, Tseng and Newman further disclose the OLED display substrate 
manufacturing method of claim 15, further comprising: forming an OLED device layer on the photosensitive structure layer, the OLED device layer being located on a side of the photosensitive structure layer facing away from the base substrate, and being configured to be driven by the electrical energy provided by the photosensitive structure layer to emit the light rays (Tseng [0039] As shown in FIGS. 2 and 3O, ..., photo current is generated in the photo sensor 210 when OLED element 202 illuminates the photo sensor 210. The level of photo current is depending on the brightness of the OLED element 202. See also [0037] and claims 1 and 15 Office Action). 

As to claims 17, Tseng and Newman further disclose the OLED display substrate 
manufacturing method of claim 15, wherein the step of 'forming a photosensitive structure layer on the base substrate' comprises: forming a first electrode on the base substrate; forming a photosensitive layer on a side of the first electrode facing away from the base substrate; and forming a second electrode on a side of the photosensitive layer facing away from the base substrate (Tseng discloses buffer layer 308, a third active layer 3101, a fourth active layer 3121 covering the sensitive area 306, conductive film 349a ... [0024-32] ... the first active layer 310, the second active layer 312, the third active layer 3101, the N+ region 3121 a of a photo diode and the buffer layer 308; [0032] As shown in FIG. 3J, ... a conductive film 349 a such as an a-Si film and a dielectric film 349 b are formed over the sensitive area 306 in sequence. The conductive film 349 a fills the contact hole 3481 and overlies the dielectric layer 348. The dielectric film 349 b covers the conductive film 349 a ...
See also claims 1 and 15 Office Action). 

As to claims 18, Tseng and Newman further disclose the OLED display substrate 
manufacturing method of claim 17, wherein the step of ‘forming an OLED device layer on the photosensitive structure layer' comprises: forming an organic light-emitting layer on a side of the second electrode facing away from the base substrate (Tseng discloses buffer layer 308, a third active layer 3101, a fourth active layer 3121 covering the sensitive area 306, conductive film 349a ...); and forming a fourth electrode on a side of the organic light-emitting layer facing away from the base substrate ([0036] Referring to FIG. 3N, a pixel electrode layer 368 (serving as an anode), [0038] Next, a cathode 374 is formed on the organic light emitting layer 372. 
See also claims 1, 4 and 15 Office Action). 

As to claim 19, Tseng further discloses an OLED display device, comprising the OLED display substrate according to claim 1 ([0015] FIG. 4 shows that the pixel element 20 shown in FIG. 2 or FIG. 3N can be incorporated into a panel (in this case, panel 30) such as an OLED panel ). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621